COBB, Judge
(dissenting).
I respectfully dissent from dismissing the appellant’s appeal. Rather, I would reverse his sentence and remand the case for resentencing in accordance with Judge Shaw’s special writing in Poole v. State, [Ms. CR-99-1200, August 31, 2001] — So.2d-,-(Ala.Crim.App.2001), with which I concurred as to this issue. As to those points on which I disagree with Judge Shaw, see my special writing in Poole, - So.2d at-. I believe that these sentence enhancements should have been charged in the information and proved to the jury beyond a reasonable doubt, and that the failure to do so is a jurisdictional defect that this Court should notice and remedy on appeal.